Opinion by
Mb. Justice Potteb,
The plaintiffs are the owners of about twenty-three acres of land, on the Little Schuylkill river, in Schuylkill county, Pennsylvania, on which is a water power flour mill, with the usual dam and races. The defendant is the owner and operator of coal mines, situate on and near Panther creek, a stream tributary to the Little Schuylkill river, above the lands of the plaintiffs. In the operation of its mines, the defendant has placed culm banks along and near Panther creek, and has allowed its mine water, and the wash water from its breakers and washeries, to reach Panther creek, more or less charged with coal dirt. The coal dirt in this water, and that which has been eroded from the culm banks by rains, and, to some extent by the action of the stream on their bases, has been carried down to the plaintiffs’ dam and deposited there, filling the same and impairing the plaintiffs’ water power. It is of this injury only, to their water power, by the accumulation of coal dirt in their dam, and also in the race, that the plaintiffs, complain. Their flour mill is equipped with steam power, in addition to the water power, for the reason, that, at certain seasons of the year, the water in the stream is too low to furnish power. This bill in equity was filed against the defendant company, praying that it be enjoined and restrained from discharging into the Little Schuylkill river, or its tributaries, the coal dirt, refuse, or *652polluted waters, from its breakers, mines or washeries, and from washing, or placing any such dirt, culm or refuse where it might be washed, or escape into the said river, or its tributaries.
The court below found that the injury to the plaintiffs was not permanent, and that the dam and race cam be cleared of coal dirt, at a cost very much less than the value of the water power. But, while this is true, yet the very nature of the operation showed, that, as heretofore conducted, there was practically a continuous interference, with the proper use of the water power, by means of an undue loading of the stream with dirt, or culm. Accordingly, a perpetual injunction was granted, to restrain the defendant from polluting the waters of Panther creek in the manner described in the bill, and as set forth in great detail, in the testimony. Jn addition to this, the learned court, in his decree, assessed the damages sustained by the plaintiffs at the sum of $4,900.
The testimony in this case is voluminous, but we have examined it very carefully. We are satisfied that the case is one in which it is proper for a court of equity to interpose, for the purpose of restraining a continuous trespass.
It is not to be doubted, that an injunction is the appropriate remedy for the prevention of trespasses and nuisances, which, by reason of the persistency with which they are repeated, threaten to become of a permanent nature. Ample authority may be found to sustain this proposition, in the line of cases culminating in Fricke v. Quinn, 188 Pa. 480, and Walters v. McElroy, 151 Pa. 549, etc. In so far, therefore, as the decree restrains the defendant from polluting the waters of Panther creek, it may be sustained.
It has become the established course of procedure in Pennsylvania, where a bill for the purpose of injunction is sustained, to connect with it the account, without compelling the plaintiff to go into a court of law for damages. When therefore, as in this case, the plaintiffs’ right to an injunction is established, an account of the damages sustained, follows as an incident, and to avoid a multiplicity of suits: Walters v. McElroy, 151 Pa. 558.
But, in this case, the opinion of the court below does not set forth the rule which was adopted in computing the damages, *653and gives no indication of the manner in which the amount was ascertained. A close study of the testimony fails to disclose any basis of computation which yields the sum awarded.
The plaintiffs were entitled to recover as damages, first, the increased cost of running the mill by steam, in so far as it was made necessary by the diminished water power, occasioned by the introduction of culm and dirt, by the defendant; second, the cost of cleaning out the culm and dirt from their dam and mill race.
As to the first item, the increased cost of steam during the years for which complaint is made, the testimony seems to show pretty clearly that it amounted to the sum of $1,021.28; but, whatever it may have been, the proper measure of this element of the damages, is the actual cost of steam made necessary by the defendant’s interference with the water power. As to the other item, it appears clearly from the testimony that the dam and race can be cleaned out, and that they will then be restored to their original condition. The cost' of this cleaning of the dam and race does not definitely appear from the evidence. The amount awarded .by the court for this purpose, $900, included not merely the cost of cleaning the dam and the race, but of providing a new arrangement of gateways and sluices, which would not only clear out the premises, but would tend to keep them clear in the future. This is more than the plaintiffs have a right to ask. The injunction will protect them from future interference in so far as the defendant is concerned, so that the item of $900, awarded by the court to cover this particular, is entirely too large, and is not justified by the evidence. The actual cost of clearing but the premises is the proper' measure as to this item. Some additional testimony may be required to fix this amount.’
It is, therefore, ordered that so much of the decree in this case, as awards a perpetual injunction to restrain the defendant from polluting the waters of Panther creek, in the manner set forth in the said bill of complaint, be affirmed; and it is further ordered that the record be remitted to the court below, for the purpose of restating the account of the damages in accordance with this opinion, and for the entry of a final decree against the defendant, for the payment of the sum so found, together with the costs of suit.